



WORKIVA INC.
2014 EQUITY INCENTIVE PLAN
NOTICE OF NONQUALIFIED STOCK OPTION GRANT
(EXECUTIVE EMPLOYEE)


 
 
 
 
 
 
 
 
Grant Number
 



Pursuant to the Workiva Inc. 2014 Equity Incentive Plan, as amended from time to
time (the “Plan”), you have been granted a nonqualified stock option (the
“Option”) to purchase shares of Class A Common Stock of Workiva Inc. (the
“Company”), as follows:
Grant Date                        


Total Number of Shares Granted            


Exercise Price per Share                


Term/Expiration Date
10 Years/        



Vesting Schedule
Subject to the Plan and the Nonqualified Stock Option Agreement, this Option may
be exercised, in whole or in part, in accordance with the following vesting
schedule, provided you have not experienced a Termination of Service prior to
any vesting date:



Vesting Date(s)
Number or Percentage of Shares that Vest
 
 
 
 



By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and the Nonqualified Stock Option Agreement,
all of which are attached and made a part of this document.
OPTIONEE:
 
WORKIVA INC.
 
 
 
 
 
By:
 
 
 
 
 
Name:
Print Name
 
 
 
 
Title:
 
 
 
 
 
 
Execution Date:                 , 20    
 
 



- 1-

--------------------------------------------------------------------------------






WORKIVA INC.
2014 EQUITY INCENTIVE PLAN
NONQUALIFED STOCK OPTION AGREEMENT
This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of
the Grant Date set forth on the Notice of Nonqualified Stock Option Grant to
which this Option Agreement is attached (the “Notice of Grant”), is between
Workiva Inc., a Delaware corporation (the “Company”), and the optionee named in
the Notice of Grant (the “Optionee”).
WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of Class A Common Stock of the Company (“Common Stock”) in accordance
with the terms of the Plan, a copy of which is attached hereto;
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
1.Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of that number
of shares set forth on the Notice of Grant. The Option is in all respects
limited and conditioned as hereinafter provided, and is subject in all respects
to the terms and conditions of the Plan now in effect and as it may be amended
from time to time (but only to the extent that such amendments apply to
outstanding options). Such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Option Agreement. Capitalized terms not defined in
this Option Agreement shall have the meaning given to such terms in the Plan, as
amended from time to time. The Option granted hereunder is intended to be a
nonqualified stock option meeting the requirements of the Plan, and not an
incentive stock option meeting the requirements of section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
2.Exercise Price. The exercise price of each share of Common Stock covered by
this Option shall be the Exercise Price per Share set forth on the Notice of
Grant. It is the determination of the Administrator that on the Grant Date the
Exercise Price per Share was not less than the greater of (i) 100% of the Fair
Market Value of a share of Common Stock, or (ii) the par value of a share of
Common Stock.
3.Term. Unless earlier terminated pursuant to any provision of the Plan or of
this Option Agreement, this Option shall expire on the Expiration Date set forth
on the Notice of Grant, which date is not more than 10 years from the Grant
Date. This Option shall not be exercisable on or after the Expiration Date.
4.Vesting of Option. The Optionee shall have the right to purchase from the
Company such number of shares and on such dates as are set forth on the Notice
of Grant, provided the Optionee has not experienced a Termination of Service
prior to the applicable vesting date. If the Optionee’s Termination of Service
occurs for Good Reason (as defined in the Optionee’s Employment Agreement) or
occurs by action of the Company without Cause (as defined in the Optionee’s
Employment Agreement), the Option shall fully vest on the date of such
Termination


- 2-

--------------------------------------------------------------------------------





of Service. The Administrator may accelerate any exercise date of the Option, in
its discretion, if it deems such acceleration to be in the best interests of the
Company. Once the Option becomes exercisable, it will remain exercisable until
it is exercised or until it terminates.
5.Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement and the Plan, the Option may be exercised by written or
electronic notice to the Company at its principal office, which is presently
located at 2900 University Boulevard, Ames, Iowa 50010, Attention: Option Plan
Administrator (the form of such notice is attached hereto as Exhibit A). The
notice shall state the election to exercise the Option and the number of whole
shares with respect to which it is being exercised; shall be signed by the
person or persons exercising the Option; shall, unless the Company otherwise
notifies the Optionee, be accompanied by the investment certificate referred to
in Paragraph 6; and shall be accompanied by payment of the full exercise price
of such shares. Only whole shares will be issued and any fractional shares which
might otherwise be issuable upon exercise of an Option shall be forfeited.
The exercise price shall be paid to the Company –
(a)    in cash or its equivalent (such as a check); or
(b)    through the delivery of shares of Common Stock previously acquired by the
Optionee, with a Fair Market Value on the date of exercise equal to the Exercise
Price (or portion thereof) due for the number of shares being acquired; or
(c)    by decreasing the number of shares for which the Option is exercisable on
the date of exercise (in an amount equal to the Exercise Price to be paid,
divided by the Fair Market Value of a share of Common Stock on the date of
exercise (“net share settlement”));
(d)    by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount necessary to pay the exercise price of the
Option; or
(e)    in any combination of the above.
In the event the exercise price is paid, in whole or in part, with shares of
Common Stock, the portion of the exercise price so paid shall be equal to the
Fair Market Value of the shares delivered or withheld on the date of exercise.
Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the shares with respect to which the
Option is so exercised. The Optionee shall obtain the rights of a shareholder
upon receipt of a certificate(s) representing such shares. Until such time, the
Optionee shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any shares issuable upon the exercise
of any part of the Option.
Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with


- 3-

--------------------------------------------------------------------------------





right of survivorship), and shall be delivered as provided above to, or upon the
written order of, the person exercising the Option. In the event the Option is
exercised by any person after the death or disability of the Optionee, the
notice shall be accompanied by appropriate proof of the right of such person to
exercise the Option. All shares that are purchased upon exercise of the Option
as provided herein shall be fully paid and non-assessable.
6.Shares to be Purchased for Investment. Unless the Company has theretofore
notified the Optionee that a registration statement covering the shares to be
acquired upon the exercise of the Option has become effective under the
Securities Act, and the Company has not thereafter notified the Optionee that
such registration statement is no longer effective, it shall be a condition to
any exercise of this Option that the shares acquired upon such exercise be
acquired for investment and not with a view to distribution, and the person
effecting such exercise shall submit to the Company a certificate of such
investment intent, together with such other evidence supporting the same as the
Company may request. The Company shall be entitled to restrict the
transferability of the shares issued upon any such exercise to the extent
necessary to avoid a risk of violation of the Securities Act (or of any rules or
regulations promulgated thereunder), or of any state laws or regulations. Such
restrictions may, in the discretion of the Company, be noted or set forth in
full on the share certificates.
7.Non-Transferability of Option. Notwithstanding anything in Section 18(c) of
the Plan to the contrary, (i) this Option is not assignable or transferable, in
whole or in part, by the Optionee other than by will or by the laws of descent
and distribution, and (ii) during the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee or, in the event of his or her disability,
by his or her guardian or legal representative.
8.Termination of Service. If the Optionee experiences a Termination of Service
for any reason (other than death or disability) prior to the Expiration Date,
this Option may be exercised, to the extent of the number of shares with respect
to which the Optionee could have exercised it on the date of such Termination of
Service, or to any greater extent permitted by the Administrator in its
discretion, by the Optionee at any time prior to the earlier of (i) the
Expiration Date, or (ii) three months after such Termination of Service if such
termination was not for Cause. In the event of the Optionee’s Termination of
Service for Cause, this Option shall immediately terminate and cease to be
exercisable. Shares subject to the unvested portion of the Option shall be
forfeited upon the Optionee’s Termination of Service, except to the extent the
Administrator elects to vest such portion.
9.Disability. If the Optionee becomes disabled (within the meaning of Code
Section 22(e)(3)) and, prior to the Expiration Date, the Optionee experiences a
Termination of Service as a consequence of such disability, this Option may be
exercised, to the extent of the number of shares with respect to which the
Optionee could have exercised it on the date of such Termination of Service, or
to any greater extent permitted by the Administrator in its discretion, by the
Optionee or by the Optionee’s legal representative at any time prior to the
earlier of (i) the Expiration Date, or (ii) one year after such Termination of
Service.
10.Death. If the Optionee dies during his or her service with the Company or a
Related Corporation and prior to the Expiration Date, or if the Optionee
experiences a Termination of Service and the Optionee dies following his or her
Termination of Service but prior to the earliest of (i) the


- 4-

--------------------------------------------------------------------------------





Expiration Date, (ii) the expiration of the period determined under Paragraph 9,
or (iii) three months following the Optionee’s Termination of Service under
Paragraph 8, this Option may be exercised, to the extent of the number of shares
with respect to which the Optionee could have exercised it on the date of his or
her death, or to any greater extent permitted by the Administrator in its
discretion, by the Optionee’s estate, personal representative, or beneficiary
who acquired the right to exercise this Option by bequest or inheritance or by
reason of the Optionee’s death, at any time prior to the earlier of (i) the
Expiration Date, or (ii) one year after the date of the Optionee’s death.
11.Taxation Upon Exercise of Option; Withholding. The Optionee understands that,
because this Option is a nonqualified stock option, he or she will recognize
income for federal income tax purposes at the time the Option is exercised in an
amount for each Share equal to the excess of the then Fair Market Value of a
share over the Exercise Price per share. The obligation of the Company to
deliver shares upon the exercise of this Option shall be subject to applicable
federal, state and local tax withholding requirements. If the exercise of the
Option is subject to the withholding requirements of applicable federal, state
or local tax law, the Optionee, subject to the provisions of the Plan and such
additional withholding rules (the “Withholding Rules”) as may be adopted by the
Administrator, may satisfy the withholding tax, in whole or in part, by electing
to have the Company withhold (or by returning to the Company) shares of Common
Stock, which shares shall be valued, for this purpose, at their Fair Market
Value on the date the amount attributable to the exercise of the Option is
includible in income by the Optionee. Such election must be made in compliance
with the Withholding Rules, if any, and the Company may not withhold shares in
excess of the number necessary to satisfy the maximum federal, state and local
income and employment tax withholding requirements. Notwithstanding the
foregoing, the Company may limit the number of shares withheld to the extent
necessary to avoid adverse accounting consequences.
12.Lock-Up Agreement. The Optionee agrees, in connection with the first
registration with the United States Securities and Exchange Commission under the
Securities Act of the public sale of the Company’s Common Stock, not to sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any securities of the Company (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed 180
days) from the effective date of such registration as the Company or the
underwriters, as the case may be, shall specify. Each such recipient agrees that
the Company may instruct its transfer agent to place stop-transfer notations in
its records to enforce the provisions of this paragraph. The Optionee also
agrees to execute a form of agreement reflecting the foregoing restrictions as
requested by the underwriters managing such offering.
13.Amendment. This Option Agreement may be amended at any time and from time to
time by the Administrator, provided that the rights or obligations of the
Optionee are not affected adversely by such amendment, unless the consent of the
Optionee is obtained or such amendment is otherwise permitted under the terms of
the Plan.
14.Clawback Provision. Notwithstanding any other provisions in this Option
Agreement to the contrary, any compensation paid or payable to the Optionee
pursuant to exercise of this Option which is subject to recovery under any law,
government regulation or stock exchange


- 5-

--------------------------------------------------------------------------------





listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).
15.No Right to Continued Service. Nothing in the Plan or this Option Agreement
shall confer upon the Optionee any right to continue in the service of the
Company or any Related Corporation or shall interfere with or restrict in any
way the rights of the Company and any Related Corporation, which rights are
hereby expressly reserved, to discharge or terminate the service of the Optionee
at any time for any reason whatsoever.
16.Entire Agreement. This Option Agreement, together with the Plan, sets forth
all of the terms and conditions between the parties with respect to the Option.
17.Successors and Assigns. The Company may assign any of its rights under this
Option Agreement. This Option Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Optionee and the Optionee's beneficiaries, executors, administrators and the
person(s) to whom the Option may be transferred by will or the laws of descent
or distribution.
18.Governing Law. This Option Agreement shall be governed by the applicable Code
provisions to the maximum extent possible. Otherwise, the laws of the State of
Delaware (without regard to principles of conflicts of laws) shall govern the
operation of, and the rights of the Optionee under, the Plan and this Option
Agreement.
19.Invalid or Unenforceable Provisions. The invalidity or unenforceability of
any provision of this Option Agreement shall not affect any other provision of
this Option Agreement, and this Agreement shall be construed in all respects as
if the invalid or unenforceable provisions were omitted.
20.Counterparts. The Notice of Grant to which this Option Agreement is attached
may be executed in counterparts, each of which shall be deemed an original but
all of which together will constitute one and the same instrument. Counterpart
signature pages to this Option Agreement transmitted by facsimile transmission,
by electronic mail in portable document format (.pdf), or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.
 
 
*    *    *    *    *


 
 





- 6-

--------------------------------------------------------------------------------






EXHIBIT A
WORKIVA INC. 2014 EQUITY INCENTIVE PLAN
Notice of Exercise of Nonqualified Stock Option
I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of ____________ __, 20__, by
Workiva Inc. (the “Company”), with respect to the following number of shares of
the Company’s Class A Common Stock (“Shares”), par value $_____ per Share,
covered by said option:
Number of Shares to be purchased:            _______
Purchase price per Share:                $_______
Total purchase price:                    $_______
A.    Enclosed is cash or my check in the amount of $________ in full/partial
[circle one] payment for such Shares; and/or
B.    Enclosed is/are Share(s) with a total fair market value of $ _______ on
the date hereof in full/partial [circle one] payment for such Shares; and/or
C.    Please withhold ______ Shares with a total fair market value of $______ on
the date hereof in full/partial [circle one] payment for such Shares (a “net
share settlement” exercise); and/or
D.    I have provided notice to _____________ [insert name of broker], a broker,
who will render full/partial [circle one] payment for such shares. [Optionee
should attach to the notice of exercise provided to such broker a copy of this
Notice of Exercise of Nonqualified Stock Option and irrevocable instructions to
pay to the Company the full/partial (as elected above) exercise price.]
Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*:
                                                                  ; and sent to
___________________________________________________.
If the condition in Paragraph 6 (“Shares to be Purchased for Investment”) of the
Nonqualified Stock Option Agreement related to the Shares purchased hereby is
applicable, the undersigned hereby certifies that the Shares purchased hereby
are being acquired for investment and not with a view to the distribution of
such shares.
DATED: ____________ __, 20__
 
 
 
 
Optionee’s Signature



- 1-